        Case 2:17-cv-06929-PA-JEM Document 178 Filed 11/16/18 Page 1 of 8 Page ID #:4845




 1 'DONALD W.SEABEES,(Cal. Bar No. 135705)
    Email: searlesd sec~.gov
 2 JLTNLING MA al. Bar No.213241)
    Email: maj@sec.gov
 3
    Attorneys for Plaintiff
 4 Securities and Exchange Commission
    Michele Wein Layne, Regional Director
 5 John W. Berry,Associate RegTonal Director
    Amy Longo, Regional Trial Counsel
 6 444 S. Flower Street, Suite 900
    Los Angeles, California 90071
 7 Telephone:(323)965-3998
    Facsimile:(213)443-1904
 8
 9
10
11
12
                             UNITED STATES DISTRICT COURT
13
                           CENTRAL DISTRICT OF CALIFORNIA
14
15
16       SECURITIES AND EXCHANGE                 Case No. 2:17-cv-06929-PA-JEM
         COMMISSION,
17                                               CONSENT OF DEFENDANT HOME
                     Plaintiff,                  PARADISE INVESTMENT CENTER
18                                               LLC
               vs.
19
         EDWARD CHEN,JEAN CHEN,
20       HOME PARADISE INVESTMENT
         CENTER LLC,GH INVESTMENT
21       LP, GH DESIGN GROUP,LLC,
         GOLDEN GALAXY LP, AND MEGA
22       HOME,LLC,
23
                     Defendants.
24
25
26 ~,
27
28
     Case 2:17-cv-06929-PA-JEM Document 178 Filed 11/16/18 Page 2 of 8 Page ID #:4846




 1         1.     Defendant Home Paradise Investment Center ("Defendant")
 2 acknowledges having been served with the complaint in this action, enters a general
 3   appearance, and admits the Court's jurisdiction over Defendant and over the subject
 4 matter of this action.
 5         2.     Without admitting or denying the allegations of the complaint (except as
 6 provided in paragraph 10 and except as to personal and subject matter jurisdiction,
 7 which Defendant admits), Defendant hereby consents to the entry of the final
 8   Judgment in the form attached hereto (the "Final Judgment") and incorporated by
 9 reference herein, which, among other things:
10                a.    permanently restrains and enjoins Defendant from violations of
11                      Section 17(a) of the Securities Act of 1933 ("Securities Act"), [15
12                      U.S.C. § 77q(a)], and Section 10(b) of the Exchange Act of 1934
13                      ("Exchange Act"), [15 U.S.C. § 78j(b)], and Rule lOb-5
14                      thereunder, [17 C.F.R. §§ 240.1Ob-5];
15                b.    orders Defendant to pay disgorgement, on a joint and several basis
16                      with codefendants Edward Chen, Jean Chen, GH Investment LP
17                      and GH Design Group, LLC, Golden Galaxy, LP and Mega
18                      Home, LLC, in the amount of $2,155,000.00, plus prejudgment
19                      interest thereon in the amount of $119,583.78, for a total of
20                      $2,274,583.78, the payment of which is deemed satisfied by the
21                      monies collected to date by Robert Mosier, in his capacity as the
22                      court-appointed receiver over GH Investment LP, and GH Design
23                      Group, and court-appointed monitor over HPIC, Golden Galaxy,
24                      LP and Mega Home, LLC.
25          3.   Defendant waives the entry of findings of fact and conclusions of law
26    pursuant to Rule 52 of the Federal Rules of Civil Procedure.
27          4.   Defendant waives the right, if any, to a jury trial and to appeal from the
C►~:~ entry of the Final Judgment.

                                                  1
     Case 2:17-cv-06929-PA-JEM Document 178 Filed 11/16/18 Page 3 of 8 Page ID #:4847




            5.    Defendant enters into this Consent voluntarily and represents that no
 2    threats, offers, promises, or inducements of any kind have been made by the
 3    Commission or any member, officer, employee, agent, or representative ofthe
 4    Commission to induce Defendant to enter into this Consent.
 5          6.    Defendant agrees that this Consent shall be incorporated into the Final
6     Judgment with the same force and effect as if fully set forth therein.
 7          7.    Defendant will not oppose the enforcement ofthe Final Judgment on the
 8    ground, if any exists, that it fails to comply with Rule 65(d) ofthe Federal Rules of
9     Civil Procedure, and hereby waives any objection based thereon.
10          8.    Defendant waives service ofthe Final Judgment and agrees that entry of
11    the Final Judgment by the Court and filing with the Clerk of the Court will constitute
12    notice to Defendant of its terms and conditions. Defendant further agrees to provide
13    counsel for the Commission, within thirty days after the Final Judgment is filed with
14    the Clerk ofthe Court, with an affidavit or declaration stating that Defendant has
15    received and read a copy ofthe Final Judgment.
16          9.    Consistent with 17 C.F.R. § 202.50,this Consent resolves only the
17    claims asserted against Defendant in this civil proceeding. Defendant acknowledges
18    that no promise or representation has been made by the Commission or any member,
19    officer, employee, agent, or representative ofthe Commission with regard to any
20    criminal liability that may have arisen or may arise from the facts underlying this
21    action or immunity from any such criminal liability. Defendant waives any claim of
22    Double Jeopardy based upon the settlement ofthis proceeding, including the
23    imposition of any remedy or civil penalty herein. Defendant further acknowledges
24    that the Court's entry of a permanent injunction may have collateral consequences
25    under federal or state law and the rules and regulations of self-regulatory
26    organizations, licensing boards, and other regulatory organizations. Such collateral
27    consequences include, but are not limited to, a statutory disqualification with respect
28    to membership or participation in, or associations with a member of, a self-

                                                  7
     Case 2:17-cv-06929-PA-JEM Document 178 Filed 11/16/18 Page 4 of 8 Page ID #:4848




      regulatory organization. This statutory disqualification has consequences that are
 2    separate from any sanction imposed in an administrative proceeding. In addition, in
 3    any disciplinary proceeding before the Commission based on the entry ofthe
 4    injunction in this action, Defendant understands that it shall not be permitted to
 5    contest the factual allegations of the complaint in this action.
6            10. Defendant understands and agrees to comply with the terms of 17 C.F.R.
 7    § 202.5(e), which provides in part that it is the Commission's policy "not to permit a
 8    defendant or respondent to consent to a judgment or order that imposes a sanction
9     while denying the allegations in the complaint or order for proceedings," and "a
10    refusal to admit the allegations is equivalent to a denial, unless the defendant or
11    respondent states that he neither admits nor denies the allegations." As part of
12    Defendant's agreement to comply with the terms of Section 202.5(e), Defendant: (i)
13    will not take any action or make or permit to be made any public statement denying,
14    directly or indirectly, any allegation in the complaint or creating the impression that
15    the complaint is without factual basis;(ii) will not make or permit to be made any
16    public statement to the effect that Defendant does not admit the allegations ofthe
17    complaint, or that this Consent contains no admission ofthe allegations, without also
18    stating that Defendant does not deny the allegations; (iii) upon the filing ofthis
19    Consent, Defendant hereby withdraw any papers filed in this action to the extent that
20    they deny any allegation in the complaint; and (iv) stipulate for purposes of
21    exceptions to discharge set forth in Section 523 ofthe Bankruptcy Code, 11 U.S.C.
22    §523, that the allegations in the complaint are true, and further, that any debt for
23    disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant
24    under the Final Judgment or any other judgment, order, consent order, decree or
25    settlement agreement entered in connection with this proceeding, is a debt for the
26    violation by Defendant ofthe federal securities laws or any regulation or order
27    issued under such laws, as set forth in Section 523(a)(19) ofthe Bankruptcy Code,
28    1 1 U.S.C. §523(a)(19). If Defendant breaches this agreement, the Commission may

                                                   3
    Case 2:17-cv-06929-PA-JEM Document 178 Filed 11/16/18 Page 5 of 8 Page ID #:4849




1     petition the Court to vacate the Final Judgment and restore this action to its active
2     docket. Nothing in this paragraph affects Defendant's:(i)testimonial obligations; or
3 (ii) right to take legal or factual positions in litigation or other legal proceedings in
4     which the Commission is not a party.
5            11. Defendant hereby waives any rights under the Equal Access to Justice
6     Act, the Small Business Regulatory Enforcement Fairness Act of 1996, or any other
7     provision oflaw to seek from the United States, ox any agency, or any official ofthe
8     United States acting in his or her official capacity, directly or indirectly,
9     reimbursement of attorney's fees or other fees, expenses, or costs expended by
10    Defendant to defend against this action. For these purposes, Defendant agrees that it
11     is not a prevailing party in this action since the parties have reached a good faith
12     settlement.
13           12. Defendant agrees that the Commission may present the Final Judgment
14     to the Court for signature and entry without further notice.
15            13. Defendant agrees that this Court shall retain jurisdiction over this matter
16 for the purpose of enforcing the terms ofthe Final Judgment.
17
18     Dated:         . ~~3r~,2018
19                                                    ~'~~'~
                                                         P
20                                                   MING CHIEH WU
21                                                   On behalf of Defendant Home Paradise
                                                     Investment Center,LLC
22
23              On                 ,2018, Ming Chieh Wu,a person known to me,
                                                                          Consent.
24 personally appeaxed before me and acknowledged executing the foregoing
25
                       ATTACHED:              Notary Public
26                                            Commission expires:
                CALIFORNIA All-PURPOSE
                                    DGMENT
27          CERT~fICATE OF ACKNOWLE
28
Case 2:17-cv-06929-PA-JEM Document 178 Filed 11/16/18 Page 6 of 8 Page ID #:4850




                                                                                                                             ~~           •.
  :
  .~ _cam .aC/
             '-   .s~•~   .9.¢.~C.cae.s~NaL.~ .ca ..~ .c~~ .~ .a<.a t!~ .a•..~..c~•.c~C.ai!ci:.s~~•..~C~<~CaCc~C/.s~C~~~~v.~^.~•~.•~..~.!:~~
                                                                                                                                           ~ .



    A notary public or other officer campfeting this certificate verifies only the identity of the individual who signed the
    document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

  State of California                                            )
  County of               ~~                      ~-vg           )._

  On ~            ~~
                       ate
                                 ~~        before me,                 ~QG          ~~ ~
                                                                       Here s~ Name and Title of he O ~ er
                                                                                                                   ~ 4 ~~~
  personally appeared                     I~-~" ~t,~ ~                      ~,,
                                                                         Names)of Signers)

  who proved to me on the basis of satisfactory evidence to be the person(~,l whose names) is/~
  subscribed to the within instrument and acknowledged to me that R~/she/tRey executed the same in
  ItisLher/tfit9iC authorized capacity(i~}, and that by his/her/theiKsignaturejs~.on the instrument the person,,
  or the entity upon behalf of which the person(~acted, executed the instrument.
                                                                        certify under PENALTY OF PERJURY under the laws
                                                                      of the State of California that the foregoing paragraph
                                                                      is true and correQt-1
                                                                      WITNESS my h~ic~/and ofFicial seal.
                 J ACQUELINE JOSEPH
               Notary Public - CaliYornia ~
   Q:d:~          Los Angeles County      ~                                                               .~v---.r
                                                                                                           _ ,f '~~
                                                                                                          ~
   z' ~~= T     Commission # 2152295 D
      `"' "~ My Comm. Expires Jun 1, 2020                                                    Signatur of N tary Public
                          ~~




                  Place Notary Seal Above
                                                OPTIONAL
    Though this section is optional, completing this information can deter alteration of the document or
                    fraudulent reattachment of this form to an unintended document.
  Description of Afiachea Documeni
  Title or Type of Document:                              Document Date:
  Number of Pages:           Signers) Other Than Named Above:
  Capacity(ies) Claimed by Signers)
  Signer's Name:                                                         Signer's Name:
  ❑ Corporate Officer — Title(s):                                        O Corporate Officer — Title(s):
  ❑ Partner — ❑Limited ❑General                                          D Partner — ❑Limited ❑General
  ❑ Individual       ❑Attorney in Fact                                   ❑ Individual       ❑ Attorney in Fact
  ❑ Trustee          ❑Guardian or Conservator                            ❑ Trustee          ❑Guardian or Conservator
  ❑ Other:                                                               ❑ Other:
  Signer Is Representing:                                                Signer fs Representing:
                                                       'e
                                                       '
            'e~4'u 's'i:~1 '~:~:~.i~~ti..'✓.-.e~'tid.'   ~e'
                                                          '.
                                                           .'~'sA~'     '~/4~.'.en~, "✓L~<~:~✓L~✓.:~.:`✓S~✓.!~ti:'✓~✓.C✓:~:~v4v.'.
                                                                                                                                 •
                                                                                                                                 /:~:'

  ~ ~ ~     •        •       `   •    •                 •      •       ••       ilk        1"            ill i • ~i                    •1
     Case 2:17-cv-06929-PA-JEM Document 178 Filed 11/16/18 Page 7 of 8 Page ID #:4851




1                                     PROOF OF SERVICE
2      I am over the age of 18 years and not a party to this action. My business address is:
3            U.S. SECURITIES AND EXCHANGE COMMISSION,
             444 S. Flower Street, Suite 900, Los Angeles, California 90071
4            Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5      On November 16, 2018, I caused to be served the document entitled CONSENT OF
       DEFENDANT HOME PARADISE INVESTMENT CENTER LLC on all the
6      parties to this action addressed as stated on the attached service list:
7      ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
       collection and mailing today following ordinary business practices. I am readily
8      familiar with this agency’s practice for collection and processing of correspondence
       for mailing; such correspondence would be deposited with the U.S. Postal Service on
9      the same day in the ordinary course of business.
10           ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
       which I personally deposited with the U.S. Postal Service. Each such envelope was
11     deposited with the U.S. Postal Service at Los Angeles, California, with first class
       postage thereon fully prepaid.
12
             ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
13     regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
       Angeles, California, with Express Mail postage paid.
14
       ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
15     office of the addressee as stated on the attached service list.
16     ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
       by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
17     deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
       Los Angeles, California.
18
       ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to
19     the electronic mail address as stated on the attached service list.
20     ☒    E-FILING: By causing the document to be electronically filed via the Court’s
       CM/ECF system, which effects electronic service on counsel who are registered with
21     the CM/ECF system.
22     ☐     FAX: By transmitting the document by facsimile transmission. The
       transmission was reported as complete and without error.
23
             I declare under penalty of perjury that the foregoing is true and correct.
24
25     Date: November 16, 2018                    /s/ Donald W. Searles
                                                  Donald W. Searles
26
27
28

                                                  1
     Case 2:17-cv-06929-PA-JEM Document 178 Filed 11/16/18 Page 8 of 8 Page ID #:4852




1                                SEC v. Edward Chen, et al.
                 United States District Court—Central District of California
2                             Case No. 2:17-cv-06929-PA-JEM
3                                     SERVICE LIST
4
                 Nicolas Morgan (served by CM/ECF)
5
                 Thomas Zaccaro (served by CM/ECF)
6                PAUL HASTINGS, LLP
                 515 South Flower Street, 25th Floor
7
                 Los Angeles, CA 90071
8                Email: nicolasmorgan@paulhastings.com
                 Email: thomaszaccaro@paulhastings.com
9
                 Attorneys for Defendant Jean Chen
10
11
                 Edward Gartenberg, Esq. (served by CM/ECF)
12               GARTENBERG GELFAND HAYTON, LLP
13               15260 Ventura Boulevard, Suite 1920
                 Sherman Oaks, CA 91403
14               Email: egartenberg@gghslaw.com
15               Attorneys for Defendant Edward Chen

16
17               Robert P. Mosier (served by CM/ECF)
                 MOSIER & COMPANY, INC.
18               3151 Airway Avenue, Suite A-1
19               Costa Mesa, CA 92626
                 Email: rmosier@mosierco.com
20               Court-Appointed Receiver on behalf of the Entity Defendants
21
22
23
24
25
26
27
28

                                              2
